DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6/11/20 are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clayton et al (2017/0268980) (hereinafter: “Clayton”).
Regarding claim 1, figure 7 of Clayton below discloses a particulate matter sensor (700) comprising: a housing (702); a photodetector (748) in the housing (702); a particle filter (712) held in the housing (702) in a fixed position with reference to the wherein the light source (752) and the photodetector (748) are arranged laterally in the same plane (it is noted that the plane could be defined as plane perpendicular to the filter) as the particle filter (712) (see claim 7 of Clayton).

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale


Regarding claim 6, Clayton teaches the use of a filter assembly (712) in the housing (702), the filter assembly including a filter housing (i.e., filter holder) (par. [0060]) that holds the particle filter (712) relative to the photodetector (748).
Regarding claim 9, Clayton teaches a second photodetector (746) on a wall of the housing (702) and disposed to detect light scattered by particles in or on the particle filter (712) (figure 7, par. [0066]; claims 1 and 15 of Clayton).
Regarding claim 10, Clayton teaches that a plurality of photodetectors (748, 742) positioned, respectively, at different angles (figure 7) with respect to light incident on and/or scattered by the particle filter (712) (par. [0033], [0044], [0065], [0066]).
Regarding claim 11, Clayton teaches the optical characteristic is optical transmission, optical absorption or optical scattering, or a rate of change of optical transmission, optical absorption or optical scattering (par.[0036],  [0060], [0065]).

Claim(s) 12 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petzold et al (US 7,038,765) (of record) (hereinafter: “Petzold”).
Regarding claim 12; figure 1 of Petzold below discloses a particulate matter sensor (i.e., measuring head 1) comprising: a housing (10, 11); a photodetector
(4, 5) in the housing (10, 11); a particle filter (i.e., filter tape 6) held in the housing (10,
11) in a fixed position with reference to the photodetector (4, 5) and disposed in a plane transverse to the first direction, the particle filter (6) being arranged for a particle- containing fluid (i.e., aerosol particles from dusting passage 12) to pass through the 

    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale


.

Claim(s) 12, 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Caubel et al (US 10,495,573) (it is noted that Caubel et al has the priority date back to 6/28/2017-see column 1, lines 15-18).
Regarding claim 12; Caubel et al discloses a particulate matter sensor comprising: a housing (a photodetector in the housing (86); a particle filter (94) held in the housing (86) in a fixed position with reference to the photodetector (92) and arranged for a particle fluid (102) pass through the particle filter (94) in a first direction and the particle filter (94) disposed in a plane transverse to the first direction (figure 3), a light source (90) in the housing (86), the light source (90) operable to produce light
(108) at least some of which is incident on the particle filter (94); wherein the photodetector (92) arranged in the same plane as the particle filter (94) and is operable to measure an optical characteristic of the particle filter (94) based on light interacting with the particle filter (94) (see figures 3-4 below and column 6, lines 45-67).

    PNG
    media_image3.png
    3300
    2560
    media_image3.png
    Greyscale



Regarding claim 16, Caubel et al teaches that the light source is a broad band light source (i.e., multiple wavelength light) (column 6, lines 11-31).
Regarding claim 17, figure 2 of Caubel et al teaches a plurality of light source -photodetector combinations (64, 66, 72, 74), wherein a distance between a particular one of the light sources (64, 66) and a corresponding one of the photodetectors (72, 74) differs for different ones of the light source - photodetector combinations (64, 66, 72,
74).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clayton.
Regarding claims 3-4, Clayton teaches that the particle filter is made of nanofiber, multiple fibers (par. [0037]). 
Clayton does not teach that the particle filter (6) is composed of a material that is CMOS-compatible material or composed of micro-porous silicon dioxide or porous silicon nitride. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the particle filter of Clayton by filter made of a material that is CMOS-compatible material or composed of micro-porous silicon dioxide or porous silicon nitride because they are function in the same manner.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clayton in view of Kim et al (2016/0025628) (of record).
Clayton does not teach that the device including a reflective surface in the housing, wherein the reflective surface is disposed so as to reflect light emitted by the light source toward the particle filter. However, such the feature is known in the art as taught by Kim et al.
Kim et al, from the same field of endeavor, discloses a device for measuring particulate matter in which the housing and the optical elements are arranged such that a reflective surface (181, 183, 184) in the housing, wherein the reflective surface (181,
183, 184) is disposed so as to reflect light emitted by the light source (111) toward the receiver (112) (see figure 10 below and par. [0071)).

    PNG
    media_image4.png
    3300
    2560
    media_image4.png
    Greyscale
 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Clayton one or more reflecting mirror or surface for guiding light through the particle filter and onto the detector as taught by Kim et al if one want the light source and the detector are arranged on the same side as seen from figure 10 of Kim et al above.

Claims 13-14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petzold.

Regarding claim 17, Petzold does not teach that a plurality of light source- photodetector combinations, wherein a distance between a particular one of the light sources and a corresponding one of the photodetectors differs for different ones of the light source - photodetector combinations. However, it would have been obvious to one having ordinary skill in the art to rearrange the light sources and photodetectors so that a distance between a particular one of the light sources and a corresponding one of the photodetectors differs for different ones of the light source – photodetector combinations, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 18, Petzold does not the light source is located in contact with the side edge of the filter such that light produced by the light source is emitted directly into the filter without traveling through free space. However, it would have been obvious 
86 USPQ 70.

Claims 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petzold in view of Hansen (2010/0027013).
Regarding claims 15-16, Petzold teaches the use of one transmission detector (9) and does not teach a plurality of photodetectors, each of which is arranged in the same plane as the particle filter and is operable to sense light of a different respective wavelength produced by the light source after the light passes through the particle filter.
Hansen, from the same field of endeavor, discloses method for the analysis of
materials which comprises a broadband light source (330) for passing light through the
particle filters (821, 323) onto the detectors (8331, 333), each detector detected light
transmission at different wavelength (par. [0041] and see figures 3-4 below).

    PNG
    media_image5.png
    3300
    2560
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Petzold addition detectors as taught by Hansen if addition measurement is designed such as measuring light absorption within the volume of particles.
Regarding claims 19-20, Petzold does not teach a first silicon substrate having a through-hole in which the particle filter is disposed, the first silicon substrate containing 
Figures 1-2 of Hansen below teaches the use of a first substrate teach a first silicon substrate (upper portion 101) having a through-hole in which the particle filter (121, 123) is disposed, a second substrate (lower portion 101) having a through- hole for the particle-containing fluid (113, 115) to pass in the first direction through the particle filter (121, 123), the second silicon substrate containing electronics (131, 133,
200) operable to control the light source (i.e., turn ON/OFF light source) (par. [0042]) and/or to acquire and process output signals (S1, S2) from the photodetector (131,
133).

    PNG
    media_image6.png
    3300
    2560
    media_image6.png
    Greyscale
 

.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clayton in view of Petzold.
Regarding claim 22, Clayton teaches a particulate matter sensor according to claim 1 above. 
Clayton does not teach an application executable on the host device and operable to conduct air quality testing based on signals from the particulate matter sensor; and a display screen operable to display a test result of the application.
Petzold teaches a host device comprising: a particulate matter sensor (1), an application executable on the host device and operable to conduct air quality testing based on signals from the particulate matter sensor (1) (i.e., measuring black carbon emission in combustion processes, workplace monitoring, factory building, ventilation monitoring (column 6, lines 21-31); and a display screen operable to display a test result of the application (i.e., the display is inherent in the known aethalometer) (column 2, lines 66-67).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic device of Clayton for an .

 Response to Arguments
Applicant's arguments filed 8/13/21 have been fully considered but they are not persuasive.
a. Applicant’s amendment to claim 1 requires a new ground of rejection based on the new reference (Clayton) as mentioned above. It is agreed that Petzold and Caubel do not teach the limitation “the light source and the photodetector are arranged laterally in the same plane as the particle filter”; however, this limitation is well known in the art. Clayton teaches the limitation “wherein the light source (752) and the photodetector (748) are arranged laterally in the same plane as the particle filter (712)” (see figures 2, 7 and claim 7 of Clayton).
b. Applicant’s remarks, page 10, argues that neither Petzold nor Caubel teach or suggest the limitation “a light source arranged in the same plane as a particle filter and a photodetector arranged in the same plane as the particle filter” as now claimed in claim 12. The argument is not deemed to be persuasive because: 1) the language of claim 12 is broader than what was claimed in claim 1; 2) the limitation “a light source arranged in the same plane as a particle filter and a photodetector arranged in the same plane as the particle filter” still can be broadly read on the teachings of Petzold or Caubel; 3) since the claim does not define the plane of the particle filter is? This plane can be understood as the plane perpendicular to the particle filter. Thus, as seen from figure 1 of Petzold, Petzold teaches that the light plane perpendicular to particle filter 6) as a particle filter (6) and a photodetector (4, 5, 9) arranged in the same plane (i.e., plane perpendicular to the particle filter 6) as the particle filter (6). Caubel teaches that the light source (64, 66, 90) arranged in the same plane (i.e., plane perpendicular to particle filter 56, 58, 94) as a particle filter (56, 58, 94) and a photodetector (72, 74, 92) arranged in the same plane (i.e., plane perpendicular to the particle filter 56, 58, 94) as the particle filter (56, 58,94). 
c. Claims 2-4, 6, 8-11 and 21 are dependent from claim 1 and claims 13-20 and 22 are dependent from claim 12. However, there no argument on these claims; therefore, they are not allowable as mentioned above.
In view of the foregoing, it is believed that the rejection of the claims under 35 USC 102 and 103 are proper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Worwag (5,141,309) discloses an apparatus for indicating how dirty an air filter is which comprising a light source (24), a light receiver (25) and a filter (31) disposed between the light source and light receiver (figure 4). However, Worwag does not discloses a housing as now claimed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  August 24, 2021